Citation Nr: 1627885	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  10-26 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to service connection for a left hip disability, to include as secondary to service-connected right leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2009 rating decision, in which the RO reopened but denied the Veteran's claim for service connection for a left hip disability.  In October 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2010.  

In October 2011, the Veteran participated in an informal conference with a Decision Review Officer (DRO) at the RO; a report of that conference is of record.

After the Veteran submitted additional evidence in support of his claim, the RO issued supplemental SOCs (SSOCs) in January and June 2012, reflecting the continued denial of the claim.  In August 2012, the Veteran filed another substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) with regard to the continued denial.  Another SSOC was issued in January 2013, reflecting the continued denial of the claim.

The Board notes that, in the June 2010 and August 2012 substantive appeals, the Veteran requested a Board hearing before a Veterans Law Judge at a local VA office.  The Board also notes that the Veteran was scheduled for a Board hearing in August 2014 and was notified of that hearing in a July 2014 letter.  However, in August 2014, the Veteran withdrew his request for a Board hearing.  See 38 C.F.R. § 20.704(e) (2015).

In September 2014, the Board reopened and remanded the claim to the agency of original jurisdiction (AOJ) for further development.  Thereafter, in a March 2015 SSOC, the AOJ continued to deny the claim.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA, paperless, electronic claims processing systems.

For the reasons expressed below, the claim on appeal is, again, being remanded to the AOJ.   VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In September 2014, the Board remanded the claim on appeal for the Veteran to undergo another VA examination of the left hip to obtain a medical opinion addressing aggravation.  Specifically, the Board instructed the VA examiner to opine as to whether it is at least as likely as not that the Veteran's left hip condition has been aggravated by his service-connected right leg disability.  In addition, the VA examiner was instructed that he must consider the April 2009 and November 2011 private medical opinions of Dr. S.J. and Dr. T.C.  

Pursuant to the Board's September 2014 remand, the Veteran was afforded another VA examination in March 2015.  However, the March 2015 VA examiner did not provide an opinion as to whether it is at least as likely as not that the Veteran's left hip condition has been aggravated by his service-connected right leg disability.  Instead, the VA examiner opined that the "Veteran's claimed left hip condition is not at least as likely as not related to the service connected right leg disability."  Moreover, while the VA examiner explicitly stated that he reviewed the April 2009 medical opinions of Dr. S.J. and Dr. T.C., he did not so state that he reviewed the November 2011 medical opinion of Dr. T.C.  

Given the above, the Board finds that there has not been substantial compliance with the previous remand directives as to this claim, necessitating another remand.  See Stegall, supra.  Accordingly, an addendum opinion (or, if deemed necessary, further medical opinion following examination of the Veteran), by an appropriate physician, based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale, is needed to resolve the claim for service connection for a left hip disability.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of his claim for service connection.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging to obtain further medical opinion in connection with this claim, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the North Texas Health Care System (HCS), and that records from these facilities dated through August 2013 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the North Texas HCS all pertinent, outstanding records of evaluation and/or treatment of the Veteran dated since August 2013, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2015) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the North Texas HCS all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since August 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that are not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from an appropriate physician an addendum opinion addressing the etiology of left hip disability based on claims file review, if possible. 

If examination of the Veteran is deemed necessary in the judgment of the physician designated to provide the addendum opinion, arrange one.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on consideration of all pertinent medical and lay evidence (to include the Veteran's own assertions), the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's left hip disability is or has been aggravated (worsened beyond the natural progression) by the service-connected right leg disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, supra.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


